I wish at the outset warmly to congratulate the President on his election to preside over the General Assembly at this forty-first session. I have every confidence that the depth of experience and range of skills he brings to his high office will contribute significantly to the Assembly's work at this session. We wish him every success in his endeavors.
I wish also to express my appreciation of the efficiency and the dedicated manner in which Ambassador Jaime de Piniis of Spain carried out the duties of President during the fortieth session.
Of course, like other representatives, I am also pleased to compliment the Secretary-General on his speedy recovery following his recent operation. I express to him our gratitude for his unflagging devotion and commitment to the Organization's ideals.
Last year we came to the Assembly to celebrate the fortieth anniversary of the United Nations, founded, as the shadow of war was lifting from the planet, to renew the spirit of mankind, worn down by the turmoil of the previous upheavals. At this session we must begin the renewal of the Organization, so that in the decades ahead it can become, as it was conceived, the central instrument for the management of international relations.
 Our immediate priority is to take action, through a program of administrative and budgetary reform, to end the deepening crisis in the Organization's finances and to see to it that it is provided with the resources necessary to carry out all the responsibilities assigned to it under the Charter.
As we commit our Organization to a process of reform, we, the Member States, must also renew our commitment to the purposes and principles of the Charter. The weakening of that commitment has impaired the United Nations in the discharge of its historic mission and has diminished public confidence in our affairs; the financial difficulties we must now surmount are no more than a symptom of that weakening of commitment.
The circumstances of our world have greatly changed since the Charter was signed. The wartime alliances which brought the United Nations into being quickly fragmented under the pressure of the cold war, and the idealism which the Organization inspired at its foundation seemed to fade in the face of new rivalries and new priorities. The achievements of science, which have pushed out the frontiers of our knowledge, have forced us also to contemplate the nightmare of global destruction. A general war has been avoided in our time, but the cold calculations of deterrence which have helped to give us our uneasy peace have not brought with them any easy assurance of security. Peace and freedom remain the luxury of the few on the planet, where regional conflicts persist, where new tyrannies have arisen and where hunger, poverty and disease still thwart our best efforts to achieve a fairer world.
In the face of these great changes and of continuing adversity, the Charter's promise of a new order, free from the scourge of war, based on respect for the dignity and worth of the human person and the rights of all nations, great and small, has gone unfulfilled. That should not, however, lead us to doubt the worth of the Organization or to call into question the purposes for which it was designed. It is precisely because the play of chance and human error, of avarice and folly, continues to perplex our nuclear age, just as it did in earlier but arguably less dangerous eras, that we require an organization through which we can strive to impose order on our troubled world and dull the edge of competition between our nations.
As we debate in the Assembly how best the Organization can properly and more efficiently perform its role, we must not lose sight of what it has already achieved and may yet contribute in the service of mankind.
It has put at the center of the international system universal standards of law and conduct and has made respect for these the first obligation of membership.
It has provided a now almost universal forum where States can draw attention to their grievances and avail themselves of the mechanisms to hand for the conciliation of differences.
Though regional wars have continued, many crises have been defused and wider conflict avoided through the good-offices role of the Secretary-General and the contribution of peace-keeping operations.
It has nurtured the process of decolonization, which has seen over 100 States come to independence.
It has established universal standards for respect for human rights to which all Member States must aspire, and it has sharpened vigilance in the detection of abuses of those rights.
Through its specialized agencies it has pushed back the boundaries of famine, poverty, disease and underdevelopment, and it has housed and nourished those displaced by wars and other disasters.
Why, then, is it that there are doubts and hesitations about the value of the Organization, with its incontestable record of achievement, at a time when the need for such a body was never more apparent? The Secretary-General in his annual reports has drawn attention to a crisis of confidence in the multilateral approach to international relations. Within the Organization this crisis reflects itself in the tendency of Member States to accept a whole-hearted commitment to some but not all of their Charter undertakings or to pursue their interests outside the framework of collective security, which is at the center of the Charter. It reflects itself also in the tendency of States to look to this Assembly for the satisfaction of short-term advantage only and to disregard the opportunities it offers for the more arduous and more critical work of building that consensus which
is the basis of progress. It is evidenced not least in the withholding by s number of Member States of their due contributions so that our present financial difficulties came to a head even as the Organization celebrated its fortieth year.
This crisis of confidence in the multilateral approach has also been marked by growing criticism on the part of those who observe our affairs and who have become weary of what they see as a contradiction between promise and performance in our deliberations. Perhaps they ask of us hiyher standards than we are able to attain, but they remind us that the standards they expect are those which we have all accepted in subscribing to the Charter. Others point to the wasteful dissipation of our energy through duplication in our agenda, to a preoccupation with internal debates, to the neglect of practical solutions to the pressing problems of the outside world, to a tendency to single out for criticism a small number of countries while the misdeeds of others are seldom commented on. These criticisms may not do justice to the problems faced by a global institution made up of different peoples and regions which must seek a balance in the priority to be given to the issues of importance to each of its Members. However, since they are heard even from those who are in principle advocates of this Organization, they must give us cause for serious concern.
I wish to make it clear that in my own country there remains a fundamental confidence in the work of this Organization. Commitment to the principles of the Charter is at the heart of Irish foreign policy. As a small nation which has experienced more than its fair share of the problems of division and conflict, we have a particular interest in the propagation and universal acceptance of the Charter's central tenet: the settlement of disputes between nations by peaceful means. We are also acutely aware that in this nuclear age no nation is immune to the dangers inherent in regional conflict. For while these conflicts have involved an appalling toll in the destruction of innocent lives and in the despoliation of needed resources they have at times also threatened wider escalation and brought the nuclear Powers perilously close to confrontation.
If, as I believe, all Member States are agreed in the face of this overwhelming reality that we need the United Nations as the central instrument of order and co-operation in our nuclear age, we must be willing to take whatever steps are necessary to make it work and end the contradictions between promise and performance in our affairs. For, however we weigh the balances of success and failure of the United Nations, one thing is certain: the failings of this Organization are our own failings.
The States assembled here are the United Nations. The success of this Organization in carrying out the responsibilities for which it was brought into being can be no greater than the effort each of us is prepared to make to fulfill the obligations of membership.
Those obligations are real and substantive. They govern both the conduct of our relations with other States and our involvement in the structures of the Organization itself. Member States have a particular obligation to co-operate with the Security Council, which has been given primary responsibility for the maintenance of international peace and security. If the United Nations is to function at maximum effectiveness, the fullest possible support must also be given to the Secretary-General in accomplishing the many difficult but essential tasks which fall to him, not the least that of forging solutions to many of the regional conflicts that have been at the center of our deliberations.
The States represented in this Assembly must also exert a greater effort in the resolution of the issues which come before us year after year.
If I mention first East-West relations, it is because the relationship between the two great nuclear Powers is the overriding reality of international life that intrudes at every level in the work of the Organization. The Charter was conceived at a time when those great Powers had joined in common purpose. Today, long after the rupture of that coalition, competition between the super-Powers remains a central preoccupation of this Organization. Through its role in containing regional conflict, the United Nations has helped by acting as a regulator of the relationship between the two great nuclear Powers. But its contribution to crisis management can be effective only when both Powers are agreed on the scope and purpose of any action contemplated. Under the Charter, in virtue of their permanent membership of the Security Council, the Soviet Union and the United States have a special responsibility to promote international peace and security. It is therefore of the first importance that they meet that responsibility by availing themselves of every avenue for dialog and for the more effective management of their competition, so that tensions between them may be reduced.
The improved climate of East-West relations during the past year offers grounds for continued, if moderate, optimism that a new spirit of co-operation between the Soviet Union and the United States may yet emerge. In particular, the summit meeting between President Reagan and Secretary Gorbachev of last November brought agreement to maintain regular contacts at both the political and the official level on important issues of concern. In spite of the serious differences which they acknowledged, the two leaders were able to identify some significant common ground as regards the approach to bilateral negotiations on nuclear and space weapons.
We hope that the understandings then reached and the important meeting recently held between Secretary of State Shultz and Foreign Minister Shevardnadze will lead to substantial advances cm all aspects of their relations. If so, the positive effects will be felt within this Organization as well as in the East-West dialog and within the framework of the Conference on Security and Co-operation in Europa. As a means of highlighting the priority which arms control and disarmament must have in international affairs, the Assembly has designated the 1980s as the Second Disarmament Decade. looking back over the first half of this Decade, we cannot in truth conclude that it has led us any further away from the awesome threat of ever more sophisticated nuclear arsenals with their deadly potential to end life on this planet. I cite as just one example the fact that of the more than 1,000 nuclear explosions which have been detonated since the partial test ban Treaty came into effect in 1963, almost one quarter have taken place in the last five years alone.
By contrast, however, with the disappointing results of recent years, there are indications that an advance might even yet be possible in the period ahead because of the improved prospects for negotiations between the United States and the Soviet Union to which I have already referred. I would urge the leaders of these two powerful nations to pursue every possibility for agreement on substantial reductions of nuclear weapons, with a view to their eventual elimination. They must also ensure that outer space will never become the arena for a new arms race.
There is unchallengeable evidence that chemical weapons are in use in contravention of the 1925 Geneva Protocol, and there are disturbing indications of growing interest in the acquisition of these weapons. The conclusion of an internationally binding and verifiable chemical weapons ban must therefore have the utmost priority, and I am happy to note encouraging signs of progress in the negotiations on a convention which are taking place at the Conference on Disarmament.
In the last few days, the Stockholm Conference en Confidence- and Security-Building Measures has concluded its negotiations with a major agreement which will contribute significantly to the creation of an improved climate of security in Europe.
I have used this podium previously to appeal to the nuclear-weapon States to undertake a commitment to halt the testing of nuclear weapons and to take steps to achieve a comprehensive test ban treaty. Such a prohibition will not eliminate nuclear weapons. But we are persuaded that it would constrain their further technical development and open the path to their reduction and elimination. As such it would be a credible demonstration of commitment by the nuclear-weapon States to their often-declared intention to eliminate nuclear weapons, and indeed a needed reassurance to the international community that its concerns have not gone unheeded.
The development of the concept and the practice of peace-keeping has been one of the most remarkable and valuable achievements of the united Nations. Ireland is particularly honored to have had over 30 years a close involvement in this response by the United Nations to the management of regional conflicts. Through participation in observer and peace-keeping missions, we have sought to give practical expression to our commitment to the peaceful settlement of disputes.
In agreeing to the dispatch of troops on peace-keeping missions Irish Governments have been concerned to ensure satisfaction of a number of basic conditions necessary for the effective operation and security of the force concerned*, first, it should operate under a clear mandate from the Security Council and with the full support of its members*, secondly, it should enjoy the co-operation of the various parties to the conflicts; thirdly, it should operate on the basis of satisfactory financial arrangements. Judged against those criteria, the present situation of the United Nations Interim Force in Lebanon (UNIFIL), on  which the Secretary General has in recent days reported to the Security Council 
can only give grounds for serious concern.
Central to the problems confronting UNIFIL is its inability to implement the mandate given to it in Security Council resolution 425 (1978). The so-called security zone which Israel has insisted on maintaining has been the focus of resistance and confrontation which have led to dangerous escalation of violence on all sides. The loss of life and other casualties suffered by the Force in recent weeks bear testimony to the high price paid by the members of UN IF XL in the efforts to restore stability in that region and to carry out their duties impartially. Their current precarious position cannot be allowed to continue. It is imperative that murderous attacks on members of the United Nations Force should cease and that they should be allowed to discharge their mandate without further interference. Progress in this sense must be made immediately.
I strongly endorse the Secretary-General's recommendation to the members of the Security Council, both collectively and individually, to take urgent action to unblock the present impasse and make substantial progress towards implementation of the mandate. I note that the Security Council has again seized itself of the matter in the last two days. All the parties concerned have once again been asked to co-operate in having the Force deployed to the southern border of Lebanon. This call must be heeded. The Secretary-General has been asked to make the necessary arrangements. It is important that he be assured of the full support of all Members of this Organization in his efforts. A clear demonstration by all Member States of their willingness to give full political support to the United Nations peace-keeping effort and to pay their assessed contributions is more necessary than ever before.
Perhaps in no other area of United Nations activity is the gap between promise and performance more evident than in that of human rights. The United Nations has to its credit already accomplished much in this field by defining and codifying the common standards which all Governments must respect in virtue of their co-operation as Members of this Organization. The Universal Declaration, agreed only four years after the United Nations was founded, has been the basis for all that has subsequently been achieved. And yet if we look beyond these halls, beyond the debates we have held and the drafts we have argued over, sometimes for years until we have reached agreement, we find that the standards we have set and the protections we have envisaged are all too often spurned and that too many States still impose their authority in brutal disregard for the rights of the individual.
I would suggest, therefore, that in the period ahead, if this work is to have concrete and lasting value, the united Nations might with profit concentrate on how best to ensure the widest possible implementation of the various international human rights instruments now in force. Nothing would do more to enhance the reputation and popular perception of the United Nations than the knowledge that its decisions and resolutions had a significant impact on the possibility for ordinary men and women to live out their lives in dignity and in freedom. We must therefore work to ensure that the machinery for the correction of abuses and for the investigation of grievances is developed so that individuals everywhere can have the confidence of redress where that is now denied.
For a great part of mankind repression takes the form of hunger, disease and poverty. The human costs are immense. At the same time, the political consequences are becoming more evident as the stability of many developing countries is called into question by the mounting social and economic difficulties they have to face.
Economic problems cannot be contained within national boundaries. Few countries today can escape the impact of economic decline, even in distant regions of the world. Individual States do not have it in their power either to avoid those problems or to devise solutions to them. Common action is not an option; it is a necessity.
The focus for such efforts is provided by the multilateral framework of the United Nations, which thus has a key role to play in assisting the developing countries. The special session on Africa which took place earlier this year is an example of what can be achieved when Member States recognize the need for multilateral action and show the determination and pragmatism necessary to arrive at concrete and practical results.
A major event on next year's United Nations agenda, and one for which preparations are now under way, is the Seventh United Nations Conference on Trade and Development. We attach great importance to that meeting. It will have a heavy agenda covering the basic issues, including resources for development and commodities, and will take account of the problems facing the least developed countries.
One of the outstanding achievements of the fortieth session of the Assembly was the innovative and far-reaching agreement reached by Member States on measures to prevent international terrorism. Since that session, however, a number of European States, including some of our partner States in the Twelve, have suffered
from a barbarous onslaught of terrorist attacks. Other countries in other regions have also fallen victim to the terrorists' murderous intentions.
Ireland and its European partners are determined to confront this renewed terrorist threat. In condemning such acts of terrorism we have emphasized that States which support or harbor terrorists cannot expect to maintain normal relations with our countries. We have also asked for the co-operation of other States Members of the Organization in our efforts to defeat terrorism and to isolate those who carry out such outrages. International terrorism is an affront and a challenge to all that the Organization stands for. Building, therefore, on the consensus we achieved at last year's session, we must now strengthen our co-operation and vigilance so as to ensure the elimination of this great evil.
Progress in the priority areas that I have just identified - East-West relations, disarmament, peace-keeping, human rights, development and the prevention of international terrorism - would strengthen the role of the Organization and go some way towards achieving the goal of the founders of the United Nations. But it is also important that the United Nations should not lack the resources necessary to carry out its global responsibilities. A background of ever threatening financial crisis can only lead to the progressive paralysis of the Organization. The first requirement is that all Member States should pay their assessed contributions, which are obligatory under the Charter. This is central to any effort to place United Nations finances on a sound footing. It is also important that we make our Organization as efficient and as vigorous as possible. My delegation would like to congratulate the members of the High-Level Group on the report they have prepared, which represents a major contribution to the debate on the administrative and financial functioning of the United Nations. In seeking change, we must take care that we do not upset the balance which the Charter
strikes between the interests of all nations represented here, great and small alike, in exercise of their sovereign equality. If we exercise this care, I am confident that we can more effectively equip the Organization to play in the decades ahead the indispensable role in international life which falls to it in virtue of the Charter.
Most of the regional conflicts which we confront have persisted despite the efforts of the United Nations to point the way towards an agreed settlement and to offer its services to aid that outcome. All of them dramatize the futility of violence and all have brought intolerable hardship to the peoples involved. Through their co-operation the States members of the European Community have sought to lend their collective weight to the efforts of the Secretary-General and other interested parties to assist in the resolution of these conflicts, whether in Afghanistan, in Cyprus or in the Gulf. Yesterday my colleague, the British Foreign Secretary, reaffirmed the determination of the Twelve to continue their efforts to encourage a peaceful settlement of such conflicts. For my own part, I wish to address today the particular problems of three regions: the Middle East, southern Afr.ca and Central America.
In Ireland we remain deeply concerned at the continuing failure to bring an end to the conflict between Israel and its Arab neighbors, a conflict whose instabilities have radiated far beyond the immediate region. We were encouraged in the past year by the opportunities which then seemed to be emerging from the agreement reached in February 1985 between Jordan and the Palestine Liberation Organization (PLO). The impasse that has since developed has, unfortunately, disappointed the many hopes to which that agreement once gave rise. More recently, we have followed with particular interest the renewed efforts by Egypt and Israel to find a peaceful resolution of their bilateral differences.
A greater effort is now called for from the parties concerned and from the wider world community to ensure for the region as a whole a comprehensive and enduring peace. Our own approach to a settlement of that conflict is based on the Venice Declaration adopted by the States members of the European Community. Justice must be secured for the Palestinian people in accord with their right to self-determination. Israel also must be given the reassurance of security behind recognized frontiers.
Lebanon has been the victim of the instabilities caused by the failure to find a settlement of the wide- conflict in the Middle East. The past year has involved further suffering and bloodshed for the divided communities of that land. We appeal to the Lebanese Government and to others in the country to continue in the vital task of bringing about national reconciliation. In so doing, we again recall the equally pressing need for restraint by forces outside the country. The territorial integrity, sovereignty and political independence of Lebanon must be respected if peace is to be secured.
The continued worsening of the situation in South Africa over the past year j,s a source of great dismay to the international community. Despite the drastic measures taken by the South African Administration to prevent the media reporting on events there, the attention of the world is focused as never before on the disastrous consequences of apartheid in all its manifestations. It is idle for the South African Government to claim, as it does, that it has embarked on a process of reform. Tinkering with the system is valueless if the basic structure of apartheid is left intact. That evil practice must be eradicated root and branch. The declaration of a state of emergency and the wholesale arrests and repressive measures taken under it clearly indicate that the South African Administration is not yet seriously intent on genuine reform or on commenting a meaningful political dialog with the authentic leaders of the black community.
Progress requires that certain basic pre-conditions be met. These include the lifting of the state of emergency, the immediate and unconditional release of Nelson Mandela and other political prisoners, the ending of the ban cm the African National Congress, the Pan African Congress and other political parties, and an end to detention without trial and forced relocation. It should be clear to all by now that only collective action by the international community will eventually persuade those holding power in South Africa to make a real commitment to abandon apartheid. For this reason Ireland favors the imposition by the Security Council of a set of mandatory sanctions against South Africa to be fully implemented by all. As a member of the European Community, we have consistently supported the introduction of joint measures to pressure South Africa to accept change and we shall continue to act with our partners in the Community in the interest of a further strengthening of its sanctions until real change is brought about.
South Africa continues to defy international law and opinion elsewhere in the region. Its efforts to destabilize its neighbors have been condemned by Ireland and by the international community. The maneuvering of the South African Government in establishing the so-called transitional government of national unity in Namibia do not deceive world opinion and should be recognized for what they are: further obstacles in the way of independence for Namibia. The oily way forward is the immediate implementation by South Africa of Security Council resolution 435 (1978).
It is dispiriting to note that in Central America the reflex of violence as a solution to the area's problems is still far too prevalent. Violence will not provide a solution to economic and social injustice. Only a firmer democracy will bring with it a greater assurance of justice to the people of the region, leading to a lessening of the burden of poverty and oppression which has affected too many of them for too long. A basic requirement of this development is peace. The
countries of the area need peace, externally and internally. The best hope remains the efforts of the Central American States themselves. They have a right to look to others for their goodwill and encouragement. The Contadora process seemed to us a good augury. We are disappointed that that initiative has not resulted in the agreement which would be the foundation for lasting progress. We urge the Contadora States to renew their efforts, with the co-operation of the Support Group, to construct the framework for the enduring peace which the region so desperately needs. Ireland, as one of the Twelve, looks forward to the opportunity of providing active support to this process within the context of the Twelve's political dialog with Central America.
For 18 years Ministers for Foreign Affairs of successive Irish Governments have informed the General Assembly each year in this debate of the situation in Northern Ireland. We have described the historic background to the instability of that part of Ireland and the underlying causes. We have stressed our sincere desire to find, with the British Government, a peaceful resolution of this issue. The present troubled phase goes bade to 1969, but this is only one phase of a  and difficult problem which involves the relationship of two Member States - Britain and Ireland - and the existence of two major traditions - unionist and nationalist - in the island of Ireland. We have reported to the General Assembly - and I do so once again today - not only because this is our single most important national problem but because the United Nations has a paramount role in the maintenance of world peace and security.
Since I last addressed the Assembly a year ago there has been a major constructive development. On 15 November last at Hillsborough,, in Northern Ireland, the Irish and British Governments signed a solemn, binding Agreement - the Anglo-Irish Agreement of 1985, Our Parliaments in Dublin and London debated and approved the Agreement, which entered into force on 29 November. Under Article 102 of the Charter, the representatives of our two Governments registered the Agreement on 20 December 1985 at the United Nations.
The Agreement results from the commitment of two Members of this Organization to seek solutions to an issue of great common concern through negotiations. It results equally from a common rejection of any attempt to promote political objectives by violence or the threat of violence. It is particularly fitting that I should inform the Assembly about the Agreement in this the United Nations International Year of Peace.
The Agreement was preceded by a long period of reflection and consultation on both sides. For our part, representatives of the constitutional nationalist parties in the whole of Ireland met formally in Dublin to consider the manner in which lasting peace and stability could be achieved. The New Ireland Forum Report of May 1984 contains the agreed result-, it was the basis for the position of my Government in the ensuing negotiations with the British Government.
Both Governments entered into negotiations in the knowledge that it was in their joint interest to reach agreement. We had before us four main objectives. We wanted, through concerted action, to promote peace and stability in Northern Ireland. We wanted to help to reconcile the two major traditions - nationalist and unionist - in Ireland. We wanted to create a new climate of friendship between the peoples of Britain and Ireland. And we wanted to put an end to violence and terror.
We set out to provide a framework for achieving peace, stability and reconciliation. We did not intend that the Agreement should produce ready-made solutions to a problem which dates back to the Anglo-Irish settlement of over 65 years ago, with origins deep in the past. But we were convinced that, if we could establish the right framework, solutions would come progressively and in time. The Anglo-Irish Agreement is the result.
In its important first article the Agreement declares that any change in the status of Northern Ireland would cone about only with the consent of a majority of the people of Northern Ireland. The present wish of a majority of the people there is for no change, but if in the future a majority of the people of Northern Ireland clearly wish for and formally consent to the establishment of a united Ireland both Governments will introduce and support in their respective Parliaments legislation to give effect to that wish.
For the first time an international agreement sets out plainly the legitimacy of the nationalist aspiration to a sovereign united Ireland achieved by peaceful means and through consent. At the same time the concerns of unionists are fully met by the assurance that there will be no change in the present status unless a majority in Northern Ireland so wishes.
The Agreement provides for an Intergovernmental Conference as the means through which the Irish and British Governments have committed themselves to work together for specific objectives: accommodation of the rights and identities of the two traditions which exist in Northern Ireland and peace, stability and prosperity throughout the island of Ireland.
For the first time in an international agreement the rights of the Irish Government to speak for the nationalists in the North has been recognized and provided for on a formal and continuing basis. For Northern nationalists, this gives new hope. The Irish Government in the Conference is their advocate.
We will support the rights of nationalists in Northern Ireland and ensure, through the Conference, that those rights are fully acknowledged and accommodated. We want to see a society in which nationalists as well as unionists can live in peace, free from discrimination and intolerance and with the opportunity for both communities to participate in the structures and processes of Government. We also want to see - as soon as possible and through the co-operation of the constitutional political representatives in Northern Ireland - a devolved Government established there on a basis which has widespread support from both unionists and nationalists alike.
The Anglo-Irish Agreement is an initiative by two Governments aimed at producing new positive political movement through joint action. It was carefully designed to meet a particular situation. Its form and implementing machinery are new and have no exact precedent in international affairs. Its architects, the two Governments, are committed to its success because it is in their vital interests to ensure that it does succeed.
The Charter lays down as one of its purposes the development of friendly relations among nations. Between the Irish and British nations there is a unique relationship which derives from historical, cultural and ethnic links over many centuries and from close geographical proximity. We also share strong common beliefs in democratic principles and institutions, and today there is the common bond of our partnership in the European Community. The major unresolved issue between us has best Northern Ireland.
I am confident that in the Anglo-Irish Agreement we have laid a sound foundation for progress towards reconciliation, peace and stability on the island of Ireland and for the closer development of relations, as friendly neighbors, between the British and the Irish peoples.




